PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Ramachandran, Rameshkumara
Application No. 16/612,603
Filed: 11 Nov 2019
For: SECURITY DOOR SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed March 18, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed July 9, 2020, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by operation of law on 
September 10, 2020. A Notice of Abandonment was mailed on March 18, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an Election; (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

The application is being forwarded to Group Art Unit 3634 for consideration of the reply filed March 18, 2021.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET